Citation Nr: 1233976	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-13 901	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected adjustment disorder with depressed mood and bilateral pes planus disabilities.

2.  Entitlement to an initial rating higher than 50 percent for the adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO granted service connection for an adjustment disorder with depressed mood in April 2009, assigning a 10 percent rating from February 10, 2009.  In August 2009, the RO denied service connection for hypertension, secondary to service-connected adjustment disorder and pes planus.  The RO later granted a higher initial rating of 50 percent for an adjustment disorder with depressed mood in January 2010, effective February 10, 2009.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

A VA Form 9 substantive appeal addressing these matters is not in the claims file.  A VA Form 21-6789, deferred rating decision, dated in February 2011 notes, however, that a VA Form 9 was received on March 25, 2010 but that it was not in the claims file and could not be located.  Thus, the Veteran has reportedly filed a timely appeal regarding these matters.

In September 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing at the RO.  A transcript of the hearing is of record.  The VLJ who conducted the hearing is no longer employed at the Board.  The Veteran was given the opportunity to appear at another Board hearing in June 2012 so that the same VLJ who conducted his hearing would sign his decision on appeal; however, the Veteran never responded to the Board's letter.  Therefore, the Veteran has, in effect, waived his right to an additional hearing with respect to the matters decided herein.

Additional evidence was added to the record after the September 2011 Board hearing, some of which had not been considered by the RO.  To the extent that any of the records are relevant to the issue decided on appeal, a remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran submitted a written waiver of RO jurisdiction over the evidence.

The issue of an initial rating higher than 50 percent for an adjustment disorder with depressed mood is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's current hypertension is not caused or aggravated by his service-connected adjustment disorder with depressed mood or pes planus, including the medications taken for these disabilities, or any event or injury in service, or that it incepted in service or within one year of his separation from service.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by his active military service, may not be presumed to have been, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in June 2009 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of the Veteran's VA treatment records.  His Virtual VA (electronic) record was reviewed.  The RO also provided the Veteran with a VA examination in August 2009.  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).   

The Veteran has been afforded a hearing before a VLJ during which he presented oral argument in support of his service connection claim for hypertension.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the service connection claim for hypertension.  The VLJ asked specific questions, however, directed at identifying pertinent evidence not currently associated with the claims file.  The VLJ did not seek to identify whether the Veteran had symptoms meeting the schedular criteria for service connection.  This was not necessary, however, because the Veteran volunteered his treatment history of his symptoms since service.  Moreover, the Veteran's representative asked the necessary questions to prove all the elements of a service connection claim during the hearing, thus demonstrating that the representative, and therefore also the Veteran, understood what was necessary to substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Certain chronic diseases, including hypertension, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins.  These must be confirmed by readings taken two or more times on at least three different days. Id.

Turning now to the facts of this particular case, initially it is noted that the evidence does not show, nor does the Veteran contend, that his hypertension is related to his military service.

The service treatment records show two instances of elevated blood pressure.  The first reveals a blood pressure reading of 140/86, as reflected on a February 1988 periodic report of medical examination.  The second instance shows elevated blood pressure in June 1990 during a circumcision procedure, when the Veteran's blood pressure was 134/98.  Otherwise the service treatment records are negative for any findings of hypertension or elevated blood pressure.  

Post-service, the first finding of elevated blood pressure was in February 2009, and the first finding of hypertension is reflected in a VA treatment record in August 2009.  However, the Veteran testified that he first started having symptoms of hypertension in approximately 2007.  (See Hearing Transcript p.6).

Thus, the medical evidence does not establish that hypertension first manifested in service, or is related to any event, disease, or injury in service; it was not diagnosed within one year of discharge from service, which would have entitled him to presumptive service connection; and none of the post-service records establish any chronicity of symptoms or treatment related to hypertension prior to 2007, approximately 17 years after the Veteran's release from service.  Thus, the record does not show that his presently diagnosed hypertension is related to the Veteran's military service.

The Veteran also does not contend that his hypertension is related to his service.  Rather, he asserts that his hypertension has been aggravated by the medication he takes for his service-connected adjustment disorder and pes planus.  Thus, his contention is that he should be awarded service connection for his hypertension on a secondary basis, pursuant to 38 C.F.R. § 3.310.  

At the time that the Veteran was first diagnosed with hypertension during the August 2009 VA medical consultation, he reported that he was getting treatment in the mental health clinic and that his prescriptions sometimes made him "cloudy" in that he would forget to take his hypertension medication.  The examiner assessed the Veteran with uncontrolled hypertension and increased the dosage of his medication.  He also noted that the Veteran was obese he encouraged the Veteran to begin a daily exercise regimen and monitor his calorie/food intake.  A subsequent March 2010 VA treatment record reflects that the Veteran's hypertension continued to be uncontrolled and that his medication for hypertension was again increased.

The Veteran testified at the September 2011 Board hearing that when his medication dosage was increased his blood pressure went up.  (See Hearing Transcript p.6).  The Veteran also testified regarding an undated letter from his private physician, Dr. T.L.L. that he had previously submitted in support of his claim.  In the letter, Dr. T.T.L. stated that the Veteran had hypertension because of his medications.  The physician noted that the Veteran was taking propoxphene for arthritis, citalopram hydrobromide for depression, and trazodone HCL for sleeping.  The Veteran testified that Dr. T.L.L. told him that his blood pressure was high because of his medications, including tramadol and darvocet.  (See Hearing Transcript p.7)

The Veteran underwent VA examination in August 2009.  The examiner noted that the Veteran was service-connected for depression and a flat foot condition and his allegation that he had hypertension as a result of these conditions.  It was noted that the Veteran had been on medication for his hypertension since being diagnosed earlier that year by his primary care provider, and that currently his blood pressure was moderately elevated at 156/96.  The Veteran described frequent headaches and dizziness from hypertension but denied any end organ pathology from the condition.  The medications he took for his service-connected conditions included citalopram, trazodone, and darvocet.  The examiner indicated a review of the claims file and noted that the recent diagnosis of hypertension was confirmed.  The clinical evaluation revealed a diagnostic impression of essential hypertension.  

The examiner determined that the Veteran's flat foot and depression disabilities did not result in the Veteran's hypertension, as these were not known secondary causes regarding sustained hypertension.  In addition, the examiner did not find any aggravation of the hypertension from the service-connected conditions, as the Veteran had normal renal function and no significant end organ pathology.  The hypertension was essential in nature, as no secondary cause had been found.  The current medication also would not likely lead to aggravation of hypertension in the absence of causing end organ pathology, such as renal dysfunction.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's hypertension is not related to his service-connected adjustment disorder or pes planus.  

The Board acknowledges that the Veteran is competent to report that he has experienced increased hypertension symptomatology after the dosage was increased for the medications used to treat his service-connected adjustment disorder or pes planus.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he experienced increased hypertension symptomatology after the medication dosages for his service-connected disabilities were increased.  The Board does not find reason to doubt his credibility, in this regard.  However, while the Veteran is competent to state that he experienced increased hypertension symptomatology after having a dosage increase for the medications taken for his service-connected disabilities, he is not competent to determine a permanent worsening of his hypertension beyond a temporary or intermittent flare-up.  Even though the record shows the Veteran's hypertension continued to be uncontrolled, the preponderance of the evidence does not indicate that the underlying cause was aggravation from the medications for his adjustment disorder and pes planus.  

The Veteran's opinions are insufficient to provide the requisite aggravation connection between his current hypertension and the medications taken for his service-connected adjustment disorder and pes planus, because, as a lay person, he is not competent to establish a medical relationship merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding any aggravation of hypertension are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board finds the VA examination report in August 2009 to be more probative as to addressing the issue of cause or aggravation of the hypertension due to the service-connected pes planus and adjustment disorder, including the medications taken for these disabilities.  The examiner reviewed the claims file and examined the Veteran and found that his current hypertension was essential and that there was no causal relationship between pes planus and adjustment disorder and any sustained hypertension.  The examiner also found that the only hypertension aggravation that could occur from the medications taken for his pes planus and adjustment disorder would be in the form of renal dysfunction; and this was not shown on clinical records.  Thus, the examiner determined that the Veteran's hypertension had not been aggravated by the service-connected pes planus and adjustment disorder with depressed mood, or by the medications used to treat these disabilities.  As the examiner reviewed the necessary history and provided a rationale for the opinion that the current hypertension was not caused or aggravated by the service-connected pes planus and adjustment disorder, including the medications taken for these disabilities, the Board finds that the VA examiner's opinion is both competent and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

On the other hand, the opinion submitted by Dr. T.L.L. is conclusory with no rationale provided.  While Dr. T.L.L. stated that the Veteran had hypertension because of his medication and then listed some of the medications he was taking, the doctor did not state how these medications could have caused his hypertension.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board does not assign any probative value to Dr. T.L.L.'s opinion, since no underlying reason was provided for the medical finding.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current hypertension had its onset during or is related to his military service; or that his hypertension was caused or aggravated by the service-connected adjustment disorder with depressed mood and pes planus, including the medications taken for these disorders.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, the Board finds that the criteria for service connection for hypertension are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

ORDER

Entitlement to service connection for hypertension, secondary to adjustment disorder and/or pes planus, is denied.


REMAND

The Veteran is presently rated as 50 percent disabled for his adjustment disorder with depressed mood, effective February 10, 2009.  He was last evaluated for compensation and pension purposes for this disability in March 2009.  VA treatment records since then indicate a possible increase in severity of his adjustment disorder with depressed mood.  His Global Assessment of Functioning (GAF) score was as low as 27 in January 2011, which indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), American Psychiatric Association (1994), pp.46-47.  Before this, his GAF score was primarily in the 30s.  During the Travel Board hearing, he described a December 2010 incident involving   his potential lethal mismanagement of his medications and whether this could have been a suicide attempt.  In addition the Veteran testified that he had missed work because of his adjustment disorder with depressed mood, sometimes for a matter of weeks and that his daughter does not like for him to drive because of his "road rage."

The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the record demonstrates a potential increase in severity of the Veteran's adjustment disorder since he was last evaluated in March 2009, another examination is warranted on remand.

Virtual VA records also show that on an October 2011 rating decision granting an increased rating for pes planus, a future psychiatric examination was scheduled for March 2012 in connection with his service-connected adjustment disorder with depressed mood.  This examination report is not in the Virtual VA records or in the claims file; thus this examination report should be obtained.

The Veteran testified at the Board hearing that he receives ongoing treatment at the VA medical centers (VAMCs) in Pine Bluff, North Little Rock, and Little Rock; therefore additional treatment records also should be obtained on remand.  In addition, the Veteran testified that a private physician, Dr. P.W.D. approved his Family and Medical Leave Act (FMLA) paperwork for the time he was absent from work due to his adjustment disorder with depressed mood.  He indicated that he would like to have the record remain open to submit this information, but he has yet to submit this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the necessary release forms for his treatment records from Dr. P.W.D., who reportedly approved his FMLA paperwork for the time he was absent from work due to his adjustment disorder with depressed mood.  Thereafter, if the Veteran complies with the RO's requests, make efforts to obtain these records and document all attempts.  If efforts to obtain the additional records are unsuccessful, notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(1), (e)(1).

2.  Make arrangements to obtain relevant VA treatment records from the Pine Bluff, North Little Rock, and Little Rock VA treatment facilities dated since July 2011, including any VA mental health examination provided in March 2012.  If efforts to obtain the additional records are unsuccessful, make a formal finding on the unavailability of these additional records and notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(2), (e)(1).

3.  Following completion of the above, schedule the Veteran for an appropriate examination to determine the severity of his service-connected adjustment disorder with depressed mood disability.  Provide the VA examiner time to review and consider these additional records, in addition to the claims file and a copy of this Remand, in conjunction with the examination.  Any indicated tests and studies are to be conducted. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected adjustment disorder with depressed mood.  The examiner must conduct a detailed mental status examination. 

The examiner must also discuss the effect, if any, of the Veteran's adjustment disorder with depressed mood on his social and occupational adaptability. 

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's adjustment disorder with depressed mood consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score. 

To the extent possible the physician should differentiate with any mental health impairment associated with his service-connected adjustment disorder and depressed mood, and any other disorders, including his history of alcohol abuse.

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Ensure the examiner's opinions are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

5.  Then readjudicate the remaining claim in light of the additional evidence, including all relevant evidence submitted since the January 2011 Supplemental Statement of the Case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and provide time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


